Citation Nr: 1203195	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected left knee degenerative arthritis with patellar tendonitis.

2.  Entitlement to an initial rating greater than 10 percent for service-connected left ankle disability.

3.  Entitlement to service connection for a bilateral hip disability as secondary to service-connected left knee degenerative arthritis with patellar tendonitis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for residuals of a concussion.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to service connection for bilateral dermatophytosis as secondary to type II diabetes mellitus.

9.  Entitlement to service connection for erectile dysfunction as secondary to type II diabetes mellitus.

10.  Entitlement to service connection for a dental disorder.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a right knee disability.

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for arthritis of the hands, legs and feet.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear for a video-conference hearing scheduled before the Board on December 5, 2011.  In a letter received at the Board on December 20, 2011, the Veteran stated that he did not report for the hearing based upon an assertion from his "contractor" that his hearing had been rescheduled.  He appears to be obtaining claims assistance from an individual who, to date, has not been accepted as an accredited representative in this case.  The Veteran requested a rescheduling of his hearing based upon this misunderstanding.  

In light of the fact that the Veteran relied upon information from an individual who may not be qualified to provide advice in this case, the Board finds that good cause has been presented to accommodate the Veteran's request for a rescheduling of his video-conference hearing.

In the interim, the Veteran is strongly encouraged to contact the RO to seek assistance in obtaining qualified representation in this case.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video-conference hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

